   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                    Page 1 of 15 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                        |
JOEL NOONKESTER,                        |
       PLAINTIFF,                       |
                                        |
v.                                      | CASE NO.: 4:21-cv-700
                                        |
CAPITAL MANAGEMENT HOLDINGS, LLC        |
d/b/a ELITE DEBT BROKERS a/k/a ALLIANCE |
and/or UNIVERSAL,                       |
and                                     |
NATIONWIDE CAPITAL SERVICES, LLC        |
d/b/a STRUCTURED SETTLEMENT,            |
and                                     |
WESTERN SURETY COMPANY,                 |
       DEFENDANTS.                      |
                                        |

                             COMPLAINT AND JURY DEMAND

                                 JURISDICTION AND VENUE

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

2. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

3. This action arises out of the violations of the Fair Debt Collection Practices Act, 15 U.S.C.

    § 1692, et seq. (“FDCPA”), and the Texas Finance Code by Capital Management Holdings,

    LLC (“CMH”) and Nationwide Capital Services, LLC (“Nationwide”).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), in that defendants

    transact business in this judicial district and a substantial portion of the acts giving rise to

    this action occurred in this District.

5. Plaintiff resides in this District.




                                                   1
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                 Page 2 of 15 PageID 2




                                           PARTIES

6. Plaintiff, Joel Noonkester (“Plaintiff”), is an adult individual residing in Hood County,

   Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and Tex. Fin.

   Code § 392.001(1).

7. Nationwide is a Nevada company.

8. As will be described below, Nationwide purchased an Account allegedly owed by Plaintiff

   from a third-party for the purpose of collecting on that Account to make a profit.

9. The principal purpose of Nationwide is the collection of debts by using the mails and

   telephone and other means.

10. Nationwide regularly collects or attempts to collect, directly or indirectly, debts owed or

   due or asserted to be owed or due another that arose out of transactions in which the

   money, property, or services which are the subject of the transactions are primarily for

   personal, family or household purposes.

11. Nationwide is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and as that

   term is defined by Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that

   term is defined by Tx. Fin. Code § 392.001(7).

12. CMH is a New York company operating from Staten Island, New York, according to its

   website (www.cmhdebt.com) (last visited December 10, 2020).

13. CMH is not registered to do business in Texas, but can be served in New York via its

   registered agent, Corporation Service Company, at 80 State Street, Albany, NY 12207.

14. CMH advertises on its website (www.cmhdebt.com) (last visited December 10, 2020), that

   it “specializes in buying and selling debt.”



                                                  2
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                 Page 3 of 15 PageID 3



15. As will be described below, CMH received placement of a past due account from

   Nationwide and attempted to collect that account from Plaintiff.

16. As will be described below, CMH directed communications to Plaintiff for the purpose of

   collecting the Account in question from her.

17. As can be seen on the website for the Better Business Bureau, other consumers have

   complained about the treatment they received during direct communications from CMH as

   well (https://www.bbb.org/us/ny/staten-island/profile/collections-agencies/capital-

   management-holdings-0121-167012/complaints) (last visited December 10, 2020).

18. The principal purpose of CMH is the collection of debts using the mails and telephone and

   other means.

19. CMH regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

20. CMH is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and as that term

   is defined by Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term

   is defined by Tx. Fin. Code § 392.001(7).

21. Defendant Western Surety Company (“Western”) is the surety company for the bond

   Nationwide has on file with the Texas Secretary of State, bond number 26296957. Western

   is liable for acts committed by Nationwide pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well as any

   other applicable law.




                                                  3
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                  Page 4 of 15 PageID 4



22. Western is a foreign entity that can be served in the state of Texas via its registered agent,

   C T Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas, 75201.

                                 FACTUAL ALLEGATIONS

23. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing on

   a personal account (hereinafter the "Account"). Specifically, plaintiff believes the account

   was payday loan obtained from Lend Nation to pay for various personal effects, but was

   not used for any business or commercial purposes.

24. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

25. The Account allegedly went into default with the original creditor, Lend Nation.

26. After the Account allegedly went into default, the Account was purchased by Nationwide

   for collection.

27. In the regular course of its business, Nationwide uses the business name of Structured

   Settlement and may be known by that name to its vendors, creditors and customers.

28. Nationwide placed the Account with, or otherwise transferred the Account to, CMH.

29. CMH then contacted Plaintiff directly to collect on the Account from Plaintiff.

30. On information and belief, Nationwide maintained a financial interest in the Account at

   all times relevant hereto, such that Nationwide would make more money if CMH

   collected on the Account than it would make if CMH did not collect on the Account.

31. Plaintiff admits the existence of the Account, but disputes the amount CMH and

   Nationwide attempted to collect from him.




                                                  4
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                  Page 5 of 15 PageID 5



32. Plaintiff requests that defendants cease all further communications regarding the

   Account.

33. When attempting to collect the Account, CMH used the unregistered fictitious business

   name of “Universal” and/or “Alliance.”

34. In the regular course of its business, CMH uses the business name of Elite Debt Brokers

   and may be known by that name to its vendors, creditors and customers.

35. During the one year prior to the filing of the original complaint in this matter, more

   specifically in approximately March 2021, CMH called Plaintiff’s nephew without

   Plaintiff’s consent and told Plaintiff’s nephew that Plaintiff was going to be served papers

   if Plaintiff didn’t repay the debt before the process server arrived.

36. CMH also called Plaintiff’s wife and told her the same thing it had told Plaintiff’s

   nephew.

37. CMH also left a voicemail Plaintiff in which CMH stated:

   Joel this is Nick Miller contacting you in regards to your case that is being filed through
   Hood County. By law [inaudible] to make you aware that once case number 897653 is
   filed through the county, it becomes a matter of public record and there is an order for
   your location. Since I was unable to reach you by phone, I have been instructed to contact
   your employer and speak with your supervisor because it looks like that's going to be
   your likely place of location. You have the legal right to contact the proceeding office
   that is processing your case. However, you would have to speak with him before your
   case is filed. Once your case is discharged from their office, your legal rights will be
   forfeited. The number provided is (855) 445-7785. Joel Noonkester, you are being legally
   notified by telephone and you will be located unless I'm instructed otherwise.

38. After Plaintiff received the above-described messages, Plaintiff called back to the number

   provided and spoke with CMH, who told Plaintiff that he was going to be sued for more

   than a thousand dollars if he did not repay the Account immediately.

39. Fearful of being sued, Plaintiff paid CMH $212.00.




                                                 5
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                   Page 6 of 15 PageID 6



40. After Plaintiff’s payment processed, Plaintiff received a letter from CMH declaring that

   his case had been “dismissed.”

41. The communication with Plaintiff’s nephew described above amounted to an improper

   disclosure to a third party of the existence of the Account.

42. The communications with Plaintiff’s nephew and wife described above were intended to

   be relayed to Plaintiff.

43. The communications described above were false, deceptive and misleading. Specifically,

   there was no “case that is being filed through Hood County” and there was no “order for

   [plaintiff’s] location” and there was no “proceeding office that is processing” a case

   against Plaintiff, nor would any of Plaintiff’s legal rights be “forfeited” if he failed to

   respond to the threatening phone calls.

44. By making all of the statements detailed above, CMH indirectly or directly told Plaintiff

   that a lawsuit had been filed or immanently would be filed against her.

45. The communications described above would cause the least sophisticated consumer to

   believe that a lawsuit had been filed or immanently would be filed against her, that an

   attorney was working on recovery of the Account for CMH, that a process server was

   about to serve her at work or at home, and that the consumer would soon lose the right to

   defend against the claim.

46. As of the filing of the Complaint in this matter no lawsuit has been filed against Plaintiff

   on the Account.

47. At the time CMH made the statements detailed above, neither CMH nor Nationwide had

   any intent to sue Plaintiff on the Account.




                                                  6
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                 Page 7 of 15 PageID 7



48. Further, the threat to contact Plaintiff’s employer was a threat to inform and involve

   Plaintiff’s employer for the purpose of embarrassing and intimidating Plaintiff into

   repaying the Account.

49. The communications with Plaintiff’s nephew amounted to unauthorized disclosure of the

   debt to a third party.

50. In every communication with Plaintiff, CMH failed to inform Plaintiff that CMH was a

   debt collector, that CMH was attempting to collect a debt and/or that any information

   obtained would be used for the purpose of debt collection.

51. CMH never informed Plaintiff of her right to dispute the Account or to request validation

   of the Account.

52. CMH never provided Plaintiff with meaningful disclosure of its identity when it placed

   telephone calls to Plaintiff.

53. CMH’s collection practices caused Plaintiff to suffer fear, stress, mental anguish,

   depression and/or distraction from normal life.

54. CMH’s sole purpose for making the statements was to intimidate Plaintiff into making a

   payment on the Account.

55. CMH 's purpose for calling Plaintiff was to attempt to collect the Account.

56. The telephone calls described above each constituted a "communication" as defined by

   FDCPA § 1692a(2).

57. On information and belief, Nationwide directly or indirectly, exerted influence over

   CMH and caused CMH to act in the manner that they did with respect to Plaintiff.

58. On information and belief, Nationwide knew that CMH repeatedly or continuously

   engaged in collection practices as described above.



                                                 7
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                 Page 8 of 15 PageID 8



59. During all times pertinent hereto, Nationwide (a) ratified the unlawful debt collection

   practices and procedures used by CMH and its employees and agents in connection with

   their common efforts to collect consumer debts, and/or (b) had knowledge of, approved,

   participated in, ratified and benefitted financially from the unlawful debt collection

   practices used by CMH and its employees and agents in attempts to collect an alleged

   debt from Plaintiff as alleged in this complaint.

60. The only reason that CMH and/or its representative(s), employee(s) and/or agent(s) made

   telephone call(s) to Plaintiff was to attempt to collect the Account.

61. The only reason that CMH and/or its representative(s), employee(s) and/or agent(s) had

   telephone conversation(s) with Plaintiff was to attempt to collect the Account.

62. CMH conducted all of its collection attempts without a surety bond on file with the Texas

   Secretary of State.

63. All of the conduct by CMH and/or Nationwide and/or their employees and/or agents

   alleged in the preceding paragraphs was done knowingly and willfully.

64. On information and belief, Nationwide had actual knowledge that CMH repeatedly or

   continuously engaged in acts or practices prohibited by Chapter 392 of the Texas Finance

   Code, including, but not limited to, collecting in Texas without a surety bond on file with

   the Texas Secretary of State.

65. As a consequence of Defendants’ collection activities and communication(s), Plaintiff

   seeks damages and attorneys fees and costs pursuant to 15 U.S.C. § 1692k and damages,

   an injunction, attorneys fees and costs pursuant to Tex. Fin. Code § 392.403.




                                                 8
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21                  Page 9 of 15 PageID 9



                                RESPONDEAT SUPERIOR

66. The representative(s) and/or collector(s) at CMH were employee(s) and/or agents of

   CMH at all times mentioned herein.

67. The representative(s) and/or collector(s) at CMH were acting within the course of their

   employment at all times mentioned herein.

68. The representative(s) and/or collector(s) at CMH were under the direct supervision and

   control of CMH at all times mentioned herein.

69. The actions of the representative(s) and/or collector(s) at CMH are imputed to their

   employer, CMH.

70. Nationwide was aware of and profited from the collection methods and practices used by

   CMH’s employees.

71. The actions and inactions of CMH, and its employee(s) and/or agents, are imputed to

   Nationwide.

          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. §1692, et seq.
               BY CAPITAL MANAGEMENT HOLDINGS, LLC

72. The previous paragraphs are incorporated into this Count as if set forth in full.

73. The act(s) and omission(s) of CMH and its representative(s), employee(s) and/or agent(s)

   violated 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d generally and § 1692d(2)&(6)

   specifically and §1692e generally and specifically §1692e(2)&(3)&(4)&(5)&(7)&(8)&

   (10)&(11)&(13)&(14) and §1692g(a).

74. Pursuant to 15 U.S.C. §1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from CMH.




                                                 9
 Case 4:21-cv-00700-O Document 1 Filed 05/28/21                  Page 10 of 15 PageID 10



              COUNT II: VIOLATIONS OF THE TEXAS FINANCE CODE
                  BY CAPITAL MANAGEMENT HOLDINGS, LLC

75. The previous paragraphs are incorporated into this Count as if set forth in full.

76. The act(s) and omission(s) of CMH and its representative(s), employee(s) and/or agent(s)

   violated Tex. Fin. Code §392.101 and §392.301(a)(7)&(8) and §392.302(1) and

   §392.304(a)(1)&(4)&(5)&(8)&(14)&(16)&(17)&(19).

77. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against CMH

   enjoining it from future violations of the Texas Finance Code as described herein.

78. Pursuant to Tex. Fin. Code §392.403(a)(2) Plaintiff seeks damages from CMH.

79. Pursuant to Tex. Fin. Code §392.403(b) Plaintiff seeks attorney’s fees and costs from

   CMH.

80. Pursuant to Tex. Fin. Code §392.403(e), Plaintiff seeks statutory damages of not less than

   $100 for each violation of the chapter in which Tex. Fin. Code §392.403(e) is codified.

       COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
               BY CAPITAL MANAGEMENT HOLDINGS, LLC
                       D/B/A ELITE DEBT BROKERS

81. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, CMH is liable to Plaintiff for invading Plaintiff’s privacy (intrusion on

   seclusion). CMH intentionally caused the intrusion upon Plaintiff’s solitude, seclusion,

   or private affairs, and such intrusion would be highly offensive to a reasonable person.

82. Plaintiff suffered actual damages from CMH as a result of the intrusion on Plaintiff’s

   privacy.




                                                 10
 Case 4:21-cv-00700-O Document 1 Filed 05/28/21                  Page 11 of 15 PageID 11



         COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                 BY NATIONWIDE CAPITAL SERVICES, LLC

83. The previous paragraphs are incorporated into this Count as if set forth in full.

84. By having a financial interest in CMH’s conduct toward Plaintiff and/or by ratifying

   and/or approving the conduct of CMH, Nationwide is liable for the act(s) and omission(s)

   of CMH and their representative(s), employee(s) and/or agent(s) for violations 15 U.S.C.

   § 1692c(b) and 15 U.S.C. § 1692d generally and § 1692d(2)&(6) specifically and §1692e

   generally and specifically §1692e(2)&(3)&(4)&(5)&(7)&(8)& (10)&(11)&(13)&(14)

   and §1692g(a).

85. Pursuant to 15 U.S.C. §1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from Nationwide.

             COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                 BY NATIONWIDE CAPITAL SERVICES, LLC

86. The previous paragraphs are incorporated into this Count as if set forth in full.

87. By having a financial interest in CMH’s conduct toward Plaintiff, Nationwide is liable for

   the act(s) and omission(s) of CMH and their representative(s), employee(s) and/or

   agent(s) for violations of Tex. Fin. Code §392.101 and §392.301(a)(7)&(8) and

   §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(14)&(16)&(17)&(19).

88. For its own conduct, Nationwide is additionally liable to Plaintiff under Tex. Fin. Code

   §392.306.

89. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against

   Nationwide enjoining it from future violations of the Texas Finance Code as described

   herein.

90. Pursuant to Tex. Fin. Code §392.403(a)(2) Plaintiff seeks damages from Nationwide.



                                                 11
      Case 4:21-cv-00700-O Document 1 Filed 05/28/21                 Page 12 of 15 PageID 12



 91. Pursuant to Tex. Fin. Code §392.403(b) Plaintiff seeks attorney’s fees and costs from

       Nationwide.

 92. Pursuant to Tex. Fin. Code §392.403(e), Plaintiff seeks statutory damages of not less than

       $100 for each violation of the chapter in which Tex. Fin. Code §392.403(e) is codified.

          COUNT VI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                   BY NATIONWIDE CAPITAL SERVICES, LLC

 93. In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and incorporating

       all other allegations herein to the extent they are not inconsistent with the cause of action

       pled here, Nationwide is liable to Plaintiff for colluding with CMH to invade Plaintiff’s

       privacy (intrusion on seclusion). Nationwide intentionally caused the intrusion upon

       Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

       offensive to a reasonable person.

 94. Plaintiff suffered actual damages from Nationwide as a result of the intrusion on

       Plaintiff’s privacy.

        COUNT VII: IMPUTED LIABILITY OF WESTERN SURETY COMPANY
           FOR LIABILITY OF NATIONWIDE CAPITAL SERVICES, LLC

95.    The previous paragraphs are incorporated into this Count as if set forth in full.

96.    The act(s) and omission(s) of Nationwide and its representative(s), employee(s) and/or

       agent(s) in violation of Tex. Fin. Code §392.101 and §392.301(a)(7)&(8) and

       §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(14)&(16)&(17)&(19) and §392.306 are

       imputed to Western pursuant to Tex. Fin. Code § 392.102.

97.    Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

       and costs from Western.



                                                    12
  Case 4:21-cv-00700-O Document 1 Filed 05/28/21                   Page 13 of 15 PageID 13



                                      EXEMPLARY DAMAGES

98. Exemplary damages should be awarded against CMH and/or Nationwide because the

      harm with respect to which Plaintiff seeks recovery of exemplary damages resulted from

      malice (which means that there was a specific intent by CMH and/or Nationwide to cause

      substantial injury or harm to Plaintiff) and/or gross negligence (which means that CMH’s

      and/or Nationwide’s actions and/or omissions (i) when viewed objectively from CMH’s

      and/or Nationwide’s standpoint at the time of the acts and/or omissions involved an

      extreme degree of risk, considering the probability and magnitude of potential harm to

      others and (ii) were such that CMH and/or Nationwide had an actual, subjective

      awareness of the risk involved but nevertheless proceeded with conscious indifference to

      the rights, safety, or welfare of others).

                                     JURY TRIAL DEMAND

99.      Plaintiff is entitled to and hereby demands a trial by jury.

                                     DEMAND FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following:

100.     Judgment in favor of Plaintiff and against Capital Management Holdings, LLC d/b/a

         Elite Debt Brokers as follows:

         a. Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

         b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C.

             §1692k(a)(2);

         c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

         d. Actual damages pursuant to Tex. Fin. Code §392.403(a)(2);




                                                   13
 Case 4:21-cv-00700-O Document 1 Filed 05/28/21               Page 14 of 15 PageID 14



       e. Statutory damages of not less than $100 for each violation of the chapter in which

          Texas Fin. Code §392.403(e) is codified;

       f. An injunction permanently enjoining CMH following trial of this cause from

          committing acts in violation of the Texas Finance Code as cited herein pursuant to

          Tex. Fin. Code §392.403(a)(1);

       g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403(b); and

       h. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

       i. Such other and further relief as the Court deems just and proper.

101.   Judgment in favor of Plaintiff and against Nationwide Capital Services, LLC d/b/a

       Structured Settlement as follows:

       a. Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

       b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C.

          §1692k(a)(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       d. Actual damages pursuant to Tex. Fin. Code §392.403(a)(2);

       e. Statutory damages of not less than $100 for each violation of the chapter in which

          Texas Fin. Code §392.403(e) is codified;

       f. An injunction permanently enjoining Nationwide following trial of this cause

          from committing acts in violation of the Texas Finance Code as cited herein

          pursuant to Tex. Fin. Code §392.403(a)(1);

       g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403(b); and




                                              14
   Case 4:21-cv-00700-O Document 1 Filed 05/28/21               Page 15 of 15 PageID 15



         h. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

            Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

         i. Such other and further relief as the Court deems just and proper.

102. Judgment in favor of Plaintiff and against Western Surety Company as follows:

         a. Statutory damages in the amount of not less than $100 for each violation of Tex.

            Fin. Code chapter 392, pursuant to Tex. Fin. Code § 392.403;

         b. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

            392.403;

         c. Such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,

                                              /s/ Jeffrey D. Wood
                                              Jeffrey D. Wood, Esq.
                                              ArkBN: 2006164
                                              THEWOODFIRM,PLLC
                                              209 Hubbard Drive
                                              Heath, TX 75032
                                              TEL: 682-651-7599
                                              FAX: 888-598-9022
                                              EMAIL: jeff@jeffwoodlaw.com
                                              Attorney for Plaintiff




                                                15
